Manulife reports 2Q16 core earnings of $833 million and net income of $704 million, strong growth in new business value, and continued positive net flows in its wealth and asset management businesses TORONTO – Manulife Financial Corporation (“MFC”) today announced net income attributed to shareholders of $704 million for the second quarter of 2016 (“2Q16”), fully diluted earnings per common share of $0.34 and return on common shareholders’ equity (“ROE”) of 7.1%, compared with $600 million, $0.29, and 6.4%, respectively, for the second quarter of 2015 (“2Q15”). The increase in net income attributed to shareholders was primarily due to the impact of mark-to-market accounting partially offset by the impact of higher expected macro hedging costs and lower earnings on surplus assets.For 2Q16, MFC generated core earnings of $833 million, diluted core earnings per common share of $0.40 and core return on common shareholders’ equity (“Core ROE”)of 8.4%, compared with $902 million, $0.44, and 9.8%, respectively, for 2Q15. The decrease in core earnings reflected the absence of core investment gains in 2Q16, higher expected macro hedging costs and lower earnings on surplus assets, partially offset by the impact of foreign currency rates. Year-to-date 2016 net income attributed to shareholders was $1,749 million, fully diluted earnings per common share were $0.85 and ROE was 8.9% compared with $1,323 million, $0.64 and 7.4%, respectively, for the same period of 2015. Year-to-date 2016 core earnings was $1,738 million, diluted core earnings per common share were $0.84 and Core ROE was 8.9% compared with $1,699 million, $0.83 and 9.6%, respectively, for the same period of 2015. Donald Guloien, President and Chief Executive Officer, stated, “While both core earnings and net income this quarter were disappointing, having been impacted by the sharp decline in interest rates and heightened market volatility, I am pleased with how resilient our underlying businesses remained. Our key drivers of growth are continuing to perform very well.” “We delivered strong double digit growth in sales and new business value in Asia, and once again we generated positive net flows across our wealth and asset management businesses globally. This performance makes us confident that we have the right strategy in place to deliver long-term sustainable growth,” added Mr. Guloien. Steve Roder, Chief Financial Officer, said, “We finished the quarter with a strong capital position which was bolstered by successful bond offerings in Singapore and Taiwan. Similar to the recently completed bond offering in the United States, these offerings are an important part of our global strategy to diversify funding sources and to expand our investor base.” “We are still early in the process of completing the third quarter’s annual review of actuarial methods and assumptions.While it is difficult to estimate the final impact with precision, preliminary indications suggest that it could result in a post-tax charge to shareholders of up to $500 million,”1 added Mr. Roder. 1 See “Caution regarding forward-looking statements” below. Manulife Financial Corporation – Second Quarter 2016 1 HOW OUR COMPANY PERFORMED Profitability: Reported net income attributed to shareholders of $704 million, up $104 million or 17% from 2Q15. In 2Q16, net income attributed to shareholders was comprised of core earnings of $833 million (consisting of items we believe reflect the underlying earnings capacity of the business) and a net charge for items excluded from core earnings of $129 million. Items excluded from core earnings consisted of a $170 million market-related charge and a $19 million charge for integration activities, partially offset by investment-related experience gains of $60 million. Delivered core earnings of $833 million, down $69 million or 8% from 2Q15. The decrease in core earnings reflected the absence of core investment gains in 2Q16, higher expected macro hedging costs and lower earnings on surplus assets, partially offset by the impact of changes in foreign currency rates. While Asia and Canada generated double digit core earnings growth, this was offset by higher claims costs and lower one-time favourable items in the U.S. Core earnings in 2Q16 include net policyholder experience charges of $63 million post-tax ($106 million pre-tax). Reported Core ROE of 8.4% compared with 9.8% in 2Q15. The decline in Core ROE reflects lower core earnings as previously described, coupled with higher average equity as a result of currency and retained earnings. Achieved our Efficiency and Effectiveness (“E&E”) savings target six months ahead of plan. As of June 30, 2016, the annual net pre-tax savings from our E&E initiative reached $450 million, exceeding our 2016 target of $400 million. Efforts are continuing to identify and execute on additional opportunities to make our operations more efficient and effective. Growth: Achieved insurance sales of $914 million, an increase of 11% compared with 2Q15. Asia insurance sales increased 30%, driven by double digit growth in most territories, and strong momentum from the DBS partnership. Canadian insurance sales declined 28% as a result of the inherent variability in group benefits sales, with retail insurance sales in Canada in line with the prior year. U.S. insurance sales declined 9% as a result of heightened competition and challenging market conditions. Generated net flowsof $4.8 billion in our wealth and asset management (“WAM”) businesses, down $9.7 billion compared with $14.5 billion in 2Q15 and gross flows of $26.6 billion, down 25% compared with 2Q15. 2Q16 marked the 26th consecutive quarter of positive net flows in our WAM businesses with all divisions reporting positive net flows despite significant market volatility during the quarter. Net flows declined from record levels in 2Q15 largely due to higher redemptions in our U.S. mutual fund business and the non-recurrence of a significant institutional mandate sale in 2Q15. In the U.S., gross flows increased 5% driven by robust mid-market sales in our pension business, which more than offset a decline in mutual fund sales due to challenging market conditions. In Canada, gross flows increased 7% due to strength in mutual funds and large-case group pensions. In Asia, gross flows were down from record 2Q15 levels, which benefited from significant mutual fund inflows driven by a sharp rise in local equity markets in mainland China. During the quarter, we successfully launched the first U.S. property real estate investment trust (“REIT”) in Singapore. Delivered Other Wealth sales of $2.0 billion in 2Q16, up 6% from 2Q15. Other Wealth sales in Asia increased 23%, driven by continued success from newly launched products. In Canada, Other Wealth sales were down 12% due to challenging market conditions and product changes. Generated new business value (“NBV”) of $272 million in 2Q16, up 34% from 2Q15. The increase in NBV was driven by strong growth in Asia, partially offset by the impact of lower interest rates in North America. In Asia, NBV increased 47% on a constant currency basis to $227 million, driven primarily by higher volumes across the region, and higher product margins in Asia Other. Reported Core EBITDA1 from our WAM businesses of $288 million, down 11% from 2Q15. The decrease in Core EBITDA primarily reflects the impact of market volatility on fee income, shifts in business mix, and strategic investments to expand our distribution reach in Europe and Asia and to optimize our operational infrastructure. 1 Core earnings before interest, taxes, depreciation and amortization. Manulife Financial Corporation – Second Quarter 2016 2 Achieved total assets under management and administration (“AUMA”) of $934 billion as at June 30, 2016. Assets under management and administration increased 3% from the prior year. WAM AUMA increased 8% from the prior year to $503 billion, driven by net inflows and investment performance. Financial Strength: Reported a strong Minimum Continuing Capital and Surplus Requirements (“MCCSR”) ratio of 236% for The Manufacturers Life Insurance Company (“MLI”) as at June 30, 2016. The three point increase from the prior quarter was largely the result of the senior and subordinated debt issuances totaling $1.8 billion, partially offset by growth in required capital, primarily due to lower interest rates. Reported a financial leverage ratio of 29.7% at June 30, 2016. Our financial leverage increased 1.8 percentage points from 1Q16 reflecting the $1.3 billion (US$1.0 billion) senior debt issuance in Taiwan and the $479 million (S$500 million) subordinated note issuance in Singapore. Estimate a post-tax charge for the annual review of actuarial methods and assumptions of up to $500 million. In the third quarter of 2016, we will complete our annual review of actuarial methods and assumptions. While the review is not complete and the impact is difficult to estimate with precision, preliminary indications are that the impact could be a charge to net income attributed to shareholders of up to $500 million post-tax.1 Assumptions being reviewed this year include policyholder experience assumptions related to Long Term Care and U.S. Variable Annuity business, and reinvestment assumptions used in the valuation of our policy liabilities. HOW OUR BUSINESSES PERFORMED Asia Division Business highlights: In Asia, we continued to deliver on our growth trajectory with annualized premium equivalent sales (“APE sales”)and NBV up 34% and 47%, respectively, from the prior year period. The APE sales performance reflects strong double digit growth in all key markets, with the exception of Japan, where sales volume was impacted by our pricing actions in response to declines in interest rates and increased competition. Our DBS partnership continued to experience strong momentum with all four markets recording growth in sales from 1Q16. We generated our second highest WAM gross flows on record, driven by the launch of the first U.S. property REIT in Singapore and strong mutual fund sales in mainland China. We also continued to enhance our customer-facing technology during the quarter, as we began to handle claims via WeChat in mainland China and introduced the second generation of our electronic point-of-sale tool in Hong Kong, which features increased financial-needs analysis capabilities. Earnings2: Core earnings was US$266 million in 2Q16 compared with US$230 million in 2Q15, an increase of 16%. Excluding the impact of changes in foreign currency rates, the increase was US$29 million, or 12%. The increase was driven by continued strong growth in new business volumes, partially offset by less favourable policyholder experience and the impact of declining interest rates. Net income attributed to shareholders was US$22 million in 2Q16 compared with US$247 million in 2Q15, a decrease of 91%, and items excluded from core earnings in 2Q16 included charges of US$244 million primarily related to the direct impact of equity markets and interest rates. Sales: Annualized premium equivalent sales in 2Q16 were a record at US$627 million, 34% higher than 2Q15. We achieved double digit growth in most territories and record sales in Asia Other. Insurance sales were US$510 million and other wealth APE sales were US$117 million, up 30% and 58% from 2Q15, respectively. Year-to-date APE sales of US$1.2 billion were 41% higher than the same period in 2015. (Percentages quoted below are for the period 2Q16 compared with 2Q15, unless stated otherwise.) · Japan APE sales in 2Q16 of US$245 million were at a similar level as in 2Q15. Sales were impacted by our pricing actions in response to declines in interest rates, and increased competition. 1 See “Caution regarding forward-looking statements” below. 2 The 2015 earnings on assets backing capital allocated to each operating segment have been restated to align with the methodology used in 2016. Amounts are expressed in U.S. dollars, the presentation currency of the division. Manulife Financial Corporation – Second Quarter 2016 3 · Hong Kong APE sales in 2Q16 of US$123 million increased 40%, reflecting improved diversification and effectiveness of our distribution channels. · Asia Other (excludes Japan and Hong Kong) reported record APE sales in 2Q16 of US$259 million, an increase of92%. This was driven by record sales in Singapore, Philippines, and Vietnam and double digit sales growth in all territories except for Thailand. Sales increased significantly in Singapore and mainland China, with growth of 275% and 75%, respectively. Wealth and Asset Management gross flows in 2Q16 of US$3.5 billion decreased 29% and netflows in 2Q16 of US$1.3 billion decreased US$1.2 billion compared with 2Q15.Gross and net flows decreased compared to record prior year levels as the prior year benefited from a sharp rise in mainland China’s local equity markets, which drove significant mutual fund inflows. During the quarter, we successfully sponsored the initial public offering (“IPO”) of the first U.S. property REIT in Singapore. The IPO generated third-party inflows of US$470 million of which half were contributed by retail clients and reported in Asia, and the other half by institutional clients and reported in Corporate and Other.Year-to-date WAM gross flows of US$6.0 billion were 21% lower than the same period in 2015. · Japan gross flows in 2Q16 of US$130 million increased 5% compared with 2Q15 as the contribution from the successful launch of a new mutual fund was dampened by equity market volatility. · Hong Kong gross flows in 2Q16 of US$601 million decreased 11% compared with 2Q15, driven by lower mutual fund sales. · Asia Other gross flows in 2Q16 of US$2.8 billion decreased 33% compared with 2Q15 driven by lower mutual fund sales in mainland China. Asia Other gross flows increased 45% compared with 1Q16 due to the IPO noted above. New Business Value: New business value in 2Q16 was US$176 million, a 47% increase compared with 2Q15, reflecting the above noted increase in APE sales and a 2.3 percentage point increase in new business value margin. Year-to-date NBV of US$337 million was 57% higher than the same period in 2015. · Japan NBV in 2Q16 of US$51 million increased 20% as a result of improved product margins from pricing actions mentioned above and favourable product mix, partially offset by further declines in interest rates. · Hong Kong NBV in 2Q16 of US$68 million increased 16% reflecting growth across all of our channels, especially in non-agency channels reflecting improved diversification of our business. · Asia Other NBV in 2Q16 of US$57 million tripled as a result of increased sales and management actions to improve margins. Canadian Division Business highlights: In Canada, we delivered strong gross flows in our WAM businesses despite challenging market conditions, and we continued to outperform the mutual fund industry in terms of net flows.1 While our Retail Insurance sales were in line with the prior year period, we reported lower overall insurance sales as a result of the inherent variability in the large-case Group Benefits segment. We continued to focus on making it easier for customers to do business with us and in 2Q16 we extended life insurance eligibility to Canadians with human immunodeficiency virus (HIV) and simplified our medical underwriting process for lower coverages. Earnings2: Core earnings was $333 million in 2Q16 compared with $303 million in 2Q15, an increase of 10%.The $30 million increase reflects improved policyholder experience and increased wealth and asset management fee income, partially offset by the non-recurrence of reinsurance treaty recapture gains in 2Q15. Net income attributed to shareholders was $359 million compared with $190 million in 2Q15, an increase of 89%. The variance primarily relates to the favourable impact of fair value accounting in 2Q16 versus unfavourable impacts in 2Q15, partially offset by higher integration expenses. 1 2 As reported by the Funds Institute of Canada, for the 12-month period ended June 2016. The 2015 earnings on assets backing capital allocated to each operating segment have been restated to align with the methodology used in 2016. Manulife Financial Corporation – Second Quarter 2016 4 Sales: WAM gross flows in 2Q16 were $4.2 billion, an increase of 7% compared to 2Q15 with continued strong Mutual Fund flows and large-case deposits in Group Retirement Services (“GRS”). We reported net flows in 2Q16 of $1.3 billion, in line with 2Q15 as increased deposits in Mutual Funds were partially offset by higher GRS surrenders. Year-to-date gross flows were $8.4 billion, in line with the same period in 2015. Assets under management for our WAM businesses at June 30, 2016 were $104.5 billion, an increase of 7% compared with June 30, 2015, driven by strong net flows in all businesses and favourable market experience. · Mutual Fund gross flows of $2.3 billion in 2Q16 increased $0.3 billion or 14% compared with 2Q15. · GRS gross flows of $1.9 billion in 2Q16 were consistent with 2Q15. Other Wealth sales of $816 million in 2Q16 were $107 million or 12% lower than 2Q15 and on a year-to-date basis, were $1.8 billion or 10% lower than the prior year period, as a result of unfavourable equity market sentiment and product changes. · Segregated Fund Product1 sales were $604 million, a decrease of 21% compared with 2Q15. · Fixed Product sales were $212 million, an increase of 34% compared with 2Q15, reflecting the success of product enhancements. Manulife Bank net lending assets of $19.6 billion as at June 30, 2016, were up slightly from a year ago, as growth continued to be impacted by intense competition in the residential mortgage market. Insurance sales in 2Q16 of $120 million decreased 28% compared with 2Q15 and year-to-date sales of $275 milliondecreased 28% compared with the prior year period, both due to variability in the large-case Group Benefits segment. · Retail Insurance sales in 2Q16 of $47 million decreased by 2% compared with 2Q15 driven by competitive rate pressures on term products, partially offset by higher Universal Life sales resulting from pricing actions. · Institutional Markets sales in 2Q16 of $73 million decreased 38% compared with 2Q15 primarily due to the inherent variability in the large-case Group Benefits segment. U.S. Division Business highlights: In the U.S., we delivered solid gross flows in our pension business, with success originating from both the small- and mid-market segments. We have integrated New York Life’s pension business and have exceeded our targets for sales and retention in the first 12 months post acquisition. We expanded the Vitality program by adding two term insurance options which offer either lower fees or streamlined customer application processes and enhanced customer rewards. Heightened competition and challenging market conditions impacted insurance sales and John Hancock Investments (“JH Investments”) experienced a modest level of net outflows following 18 consecutive quarters of positive net flows. Earnings2: Core earnings was US$280 million in 2Q16 compared with US$313 million in 2Q15, a decrease of 11%.The US$33 million decrease was driven by adverse policyholder experience in John Hancock Long Term Care (“JH LTC”), the non-recurrence of favourable policy related items from 2Q15 and lower new business gains in Insurance from lower sales as well as the timing of certain marketing spend. Lower fee income in WAM businesses attributable to the impact of market volatility and shifts in business mix also contributed to the decrease. Net income attributed to shareholders was US$316 million in 2Q16 compared with US$135 million in 2Q15, an increase of 134%. The increase was due to a significantly smaller charge in 2Q16 related to the direct impact of equity markets and interest rates compared with 2Q15. 1 Segregated fund products include guarantees. These products are also referred to as variable annuities. 2 The 2015 earnings on assets backing capital allocated to each operating segment have been restated to align with the methodology used in 2016. Amounts are expressed in U.S. dollars, the functional currency of the division. Manulife Financial Corporation – Second Quarter 2016 5 Sales: WAM gross flows in 2Q16 of US$11.7 billion increased 5% compared with 2Q15, driven by the contribution from robust mid-market sales in John Hancock Retirement Plan Services (“JH RPS”). Net flows were US$82 million for the quarter and US$102 million for year-to-date, compared with US$1,466 million and US$3,220 million in the prior year periods, respectively. Year-to-date gross flows of US$24.4 billion increased 17% compared with the prior year period. · JH Investments reported 2Q16 gross flows of US$6.5 billion, a decrease of 6% compared with 2Q15 and net outflows of US$315 million, ending a streak of 18 consecutive quarters of positive net flows. These results were driven by continued market volatility, large portfolio reallocations among a few of our institutional clients, and year-to-date underperformance in a few key funds which have provided a challenging retail sales environment. Assets under management increased to US$84.9 billion as at June 30, 2016, up 6% from June 30, 2015 and year-to-date we continued to achieve growth in gross flows over the prior year while the overall intermediary sold mutual fund industry’s sales have declined. Our 12-month trailing organic growth rate through June 2016 (calculated as net new flows as a percentage of beginning assets) was 8% compared with an industry decline of 2%.1 · JH RPS 2Q16 gross flows of US$5.2 billion increased 23% compared with 2Q15. This was driven primarily by strong new plan sales in both the core small case and mid-market segments and strong recurring contributions. Our pricing and service offerings in our core small case market combined with our strong capabilities in mid-market specialized union plans continued to drive sales momentum. Insurance sales in 2Q16 of US$107 million decreased 9% compared with 2Q15 and year-to-date sales of US$229 million decreased 3% compared with the same period of 2015. · JH Life sales in 2Q16 of US$98 million decreased 9% compared with 2Q15 reflecting aggressive pricing of guaranteed Universal Life products in the market.We launched Vitality Term’16 in May and made enhancements to the Vitality customer rewards program. · JH LTCsales in 2Q16 of US$9 million decreased 15% compared with 2Q15, reflecting lower retail sales. Corporate and Other Corporate and Other is composed of:investment performance on assets backing capital, net of amounts allocated to operating divisions and financing costs; Investment Division’s external asset management business; Property and Casualty (“P&C”) Reinsurance business; as well as run-off reinsurance operations including variable annuities and accident and health. Corporate and Other reported a net loss attributed to shareholders of $90 million in 2Q16 compared with a net loss of $59 million in 2Q15; a core loss of $203 million in 2Q16 compared with a core loss of $69 million in 2Q15; and items excluded from core loss amounted to gains of $113 million in 2Q16 compared to gains of $10 million in 2Q15. The $134 million unfavourable variance in core loss included $51 million of investment-related experience gains in 2Q15 compared with nil in 2Q16 and $32 million of higher expected macro hedging costs from increased hedging activity. The remaining $51 million decline consisted of higher interest expense on external debt due to recent debt issuances, lower realized gains on AFS equities, higher expenses related to strategic initiatives and the impact of a strengthening U.S. dollar on interest allocated to the U.S. and Asia divisions when expressed in Canadian dollars. The $103 million favourable variance in items excluded from core loss included the $51 million reclassification of investment-related experience gains in 2Q15, as well as higher realized gains on the sale of AFS bonds and other mark-to-market gains on assets held at fair value. 1 Source:Strategic Insight:ICI Confidential.Direct Sold mutual funds, fund-of-funds and ETFs are excluded. Organic sales growth rate is calculated as net new flows divided by beginning period assets. Industry data through June 2016. Manulife Financial Corporation –Second Quarter 2016 6 MANAGEMENT’S DISCUSSION AND ANALYSIS This Management’s Discussion and Analysis (“MD&A”) is current as of August 4, 2016, unless otherwise noted. This MD&A should be read in conjunction with our unaudited Interim Consolidated Financial Statements for the three and six months ended June 30, 2016 and the MD&A and audited consolidated financial statements contained in our 2015 Annual Report. For further information relating to our risk management practices and risk factors affecting the Company, see “Risk Factors” in our 2015 Annual Information Form, “Risk Management”, “Risk Factors” and “Critical Accounting and Actuarial Policies” in the MD&A in our 2015 Annual Report, and the “Risk Management” note to the consolidated financial statements in our most recent annual and interim reports. In this MD&A, the terms “Company”, “Manulife”, “we” and “our” mean Manulife Financial Corporation (“MFC”) and its subsidiaries. Contents A OVERVIEW E RISK MANAGEMENT AND RISK FACTORS UPDATE 1. 2. Earnings Sales 1. 2. Variable annuity and segregated fund guarantees Caution related to sensitivities 3. Capital related items 3. Publicly traded equity performance risk 4. Update on our Efficiency and Effectiveness initiative 4. Interest rate and spread risk 5.
